                      Case 1:19-cv-00739-JRN Document 1-2 Filed 07/23/19 Page 1 of 2



                                                  JUBILEE ACADEMIC CENTER, INC.
                                                             4434 Roland Rd.
                                                        SanAntonio, TX 78222-2830
                                                 Ph # 210-333-6227    Fax #210-337-2357




Tom Koger              Via Email and Certified Mail
Chief Executive
Officer
                       Deidra Wynne
                       108 Ridgewood Drive
                       Georgetown. Texas 78628

                       Re: Your Former Employment with Jubilee Academic       ('enter
Daniel Amador
Superintendent of
Schools                Dear Ms. Wynne:
                  w


                               We are responding to your recent inquiries related to the termination of your
                       employment with Jubilee on August 19, 2016. As I suspect you are aware, you were an
                       at-will employee at all times during your employment with Jubilee Academic Center
R   ne Galle
Chief Financial        ('Jubilee"). Thus, your continued employment as a Character Coach was never
Officer                guaranteed, and your employment was subject to termination at any time and for any
                       reason under Texas law. I am writing to provide you with a statement as to why your
                       employment was terminated.

                                Toward the end of the 2015-2016 schoolycar. you experienced classroom
                       management difficulties, including instances where you left your classroom mid-period
                       and asked a different teacher to take over your duties due to the way students were
                       purportedly behaving. As you might imagine, those instances could have been the subject
                       of a corrective action, hut they were not because they occurred near the end of the school
                       year. In an effort to further develop your classroom management skills and improve your
                       abilities as a Character Coach, Blake Schneider gave you the important opportunity to
                       attend Professional Development and training with Athlos in Boise, Idaho during the
                       summer of 2016. You communicated your excitement about the opportunity to Mr.
                       Schneider, and you agreed to and committed to attend; however, you rejected the
                       opportunity shortly thereafter. Following these events, Mr. Schneider asked if you
                       intended to fully focus your attentions to serve Jubilee students during the 2016-2017
                       schoolyear. and you responded that you were all in." Not long thereafter, and despite
                       your prior assurance of commitment, you failed to attend the first day of work for the
                       mandatory professional development for the 2016-2017 school year on August 8, 2016.
                       As you know, the professional development days that preceded the start of the students'
                       school year were mandatory and critical fir preparing for the new school year, your
                       failure to attend was a significant violation and misconduct connected to the work.

                               The combination of these several events led Mr. Schneider to determine that
                       Jubilee could not rely on you to fully devote yourself' to the responsibilities required of
                       your position for the 2016-201 7 schoolyear. Accordingly. Mr. Schneider decided to
                       terminate your employment with Jubilee.

                             The day after your unexcused absence, you initiated an email conversation with
                       hR wherein you inquired generally about Family Medical Leave Act (FMLA) leave at
                       some undetermined date. if ever. so you could care fir sour adult sister. Based on your
       Case 1:19-cv-00739-JRN Document 1-2 Filed 07/23/19 Page 2 of 2




communications, the extent of your sister's illness is not at issue. However, the limitations of the
FMLA are clearan employee is only eligible to take leave to care for a sibling in very limited
circumstances related to that sibling's military service (which you did not suggest applied), and
when there exists an "in loco parenhis" relationship between the siblings as narrowly defined.
While you stated in your email to HR that there was an in loco parenhis option under FMLA, it
does not apply to your circumstances.

        The in loco parentis option is limited, and it does not automatically apply to create
eligibility for all employees who wish to take FMLA leave to care for a sibling. If and when it
does apply, the in loco parenhis option essentially creates a fictional parental relationship
between two siblings. This fictional relationship is limited to the following circumstances: to
allow an employee to care for a sibling who (1) is presently a minor, which your sister is not, or
(2) is not a minor, but who bad previously taken on the role of a parent to that employee when
the employee was a minor. In other words, the in loco paren:is option would only apply to you
and your sister if your sister actually acted as your parent whcn you were a minor. The
Department of Labor created regulations to the FMLA that explain the requirements for such a
situation. Specifically, your sister would have had to have held "day-to-day responsibilities to
care for 4 financially support" you when you were a minor. See 29 C.F.R. § 825.122(dX3)
(emphasis added). Based on the information provided, you would not have qualified for FMLA
leave to care for your sister under the in loco parenhis option. Regardless, you stated to HR that
you were not requesting FMLA leave at that time, but were simply writing to discuss the
potential should the need arise.

        In summary, your employment was terminated due to your job performance.
Additionally, your inquiries generally about FMLA leave at some undefined time in the future, to
care for a sibling who would not have triggered FMLA leave eligibility, does not create
protection under the law because you were not eligible for FMLA leave to care for your sister.

        Jubilee recognizes that it took a while to provide a formal response to your post-
termination inquiries, and that such delay could have contributed toward your confusion. In
recognition of the same, and for purposes of facilitating your job search efforts, Jubilee will, if
you request the same, change the basis of your separation of employment from termination to
resignation. in doing so, your efforts to find employment will not be limited by having to
explain that your employment was terminated. Jubilee would also agree to provide a neutral job
reference if requested.

       I hope that this letter has clarified any confusion you may have. If you have any
questions, please send them to me via email at sam.cofer@iubileeacademic.or2




DAVID S. COFER
Director, Human       urces
